DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/15/19.
2.	The instant application claims priority from provisional Application 62671582, filed 05/15/2018. 

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim status
4.	In the claim listing of 5/15/19 claims 1-20 are pending in this application and are under prosecution.

Claim Rejections - 35 USC § 112(a)
Written Description Rejection
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons.
The instant claim 4 is dependent from claim 3, which is dependent from claim 1. Claim 3 is drawn to the oligonucleotide tags include a nucleic acid binding end, rather or in addition to the analyte specific binding complement, to bind to nucleic acids associated with the encapsulated individual particle and claim 4 is drawn to wherein the nucleic acid binding end is a poly-A tail to bind to mRNA.
It is well known in the art that the mRNA comprises poly-A tail that bind to complementary poly-T tail (Instant specification, paragraph 0085; Bicknell et al, Journal of Pathology, 180, 188-193, Summary section). 
Because there was no explanation in the instant specification of how poly-A tail would bind to mRNA, and no such information appears to exist in the prior art, one skilled in the art would not have readily envisaged that poly-A tail would bind mRNA.
The compound itself is required (emphasis underlined by the examiner). See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. ChugaiPharmaceutical Co. Ltd., 18USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. 
Thus, there is not enough information provided by the prior art or in the instant specification for one of skill in the art to envision mRNA comprising the poly-A tail that would bind to nucleic acid binding end having a poly-A tail. 
Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the invention for claim 4.

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-5, 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Regarding claims 2, 5 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
10.	Claim 11 is indefinite because it is dependent from claim 2. Claims 12 and 13 are indefinite because it is dependent from claim 5. 
11.	Claim 3 is indefinite over the recitation of the term “rather” in line 2 and is confusing because the metes and bounds of the term “rather” is unclear as instant specification does not provide any guidance.
12.	Claim 4 is indefinite because it is dependent from claim 3.

Subject Matter Eligibility
13.	The subject matter of claims 1-20 are drawn to eligible subject matter in view of 
the combination steps of claim 1 is novel although the last step of instant claim 1 is drawn to predicting co-encapsulated analytes by computational identification of clusters based on more frequently found UMI pairs appears to be an exception, but claim 1 as in its entirety integrated into a practical application of characterizing protein and nucleic 

Allowable Subject Matter
14.	The following is a statement of reasons for the indication of allowable subject matter:  
	Agresti (US 2017 /0192013 published Jul. 6, 2017) disclose methods and compositions for single cell resolution, quantitative proteomic analysis using high -throughput sequencing the details of antibody-oligonucleotide conjugates comprising universal molecular identifier (UMI) barcode (Fig. 1 as shown below and paragraphs 0043, Agresti, claims 1-31). 

    PNG
    media_image1.png
    619
    864
    media_image1.png
    Greyscale



			
    PNG
    media_image2.png
    313
    501
    media_image2.png
    Greyscale


	Stoeckius et al (US 2018/0251825 published Sep. 6, 2018, effective filing date Feb. 2, 2017) disclose a method for detecting one or more targets in a biological sample 
			
    PNG
    media_image3.png
    632
    507
    media_image3.png
    Greyscale

	It is in the examiner’s opinion that though above cited arts teaches some components of the instant oligonucleotide tags, none of the cited arts (as cited in 892) 
	Other arts cited in 892 disclose subject matter as discussed above.

Note to the Applicant
15.	Applicant is suggested to contact the examiner to discuss amendments to overcome the pending rejections on the record prior to filing response to this office action.

Conclusion
16.	Claims 2-5, 11-13 and 19 are rejected. Claims 1, 6-10, 14-18and 20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634